Title: To Benjamin Franklin from Sartine: Two Letters, 14 October 1779
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


I.
Versailles le 14. 8bre. 1779.
Mr. L’Amiral, Monsieur, m’a fait passer un memoire qui lui à êté adressé par le nommé françois Vermeille qui represente que s’etant embarqué sur le Corsaire Americain le Revanche en 1777. il fut mis avec sept autres Marins sur une prise qu’ils conduisoient à Bilbao lorsqu’ils ont êté repris par deux fregates Angloises, qu’a leur retour d’Angleterre ils ont reclamé votre Autorité pour obtenir les parts qui leur reviennent sur les 14 prises que ce Corsaire à faites pendant la même croisiere qui à êté de trois mois; Mais que le Sieur Coffin Armateur de ce Corsaire loin de s’empresser à exécuter les ordres que vous lui avez sans doute donné à cet egard, refuse constamment de payer ces parts de prise. Je vous prie Monsieur de vouloir bien me faire connoître ce que vous pensez de la reclamation du Sieur Vermeille, jattendrai votre réponse pour faire part à Mr. L’Amiral des esperances que son protegé doit avoir, et des suites qu’il doit attendre de sa reclamation.

J’ai l’honneur dêtre avec un trés parfait attachement Monsieur votre trés humble et trés obeissant serviteur.
DE SARTINE
Pour francklin
 
Endorsed: answer’d
Notation: De Sartine 8bre 19. Prises
 
II.
à Versailles le 14. 8bre. 1779.
Je suis persuadé, Monsieur, que vous n’aurez pas eté moins touché que moi de la perte d’un grand nombre de Volontaires François qui ont été tués dans le Combat du Bon-homme Richard contre le Vaisseau de Guerre Anglois la Seraphie. Cet événement est d’autant plus facheux, qu’il paroit que si la Fregate Americaine l’Alliance avoit secondé le Bon homme Richard, en combatant en même tems, l’avantage remporté par le Commodore Jones auroit été plus prompt auroit couté moins de monde, et n’auroit pas mis le Bonhomme Richard dans le Cas de couler bas trente six heures après le Combat. Le Capitaine de cette fregate ayant tenu une Conduite tres extraordinaire, je ne doute pas, Monsieur, que vous ne lui mandiez de se rendre auprès de vous pour en rendre compte et que dans le cas où vous reconnoitrez que c’est par sa faute que la victoire a couté tant de sang, vous ne jugiez a propos d’en informer le Congrès, afin qu’il fasse rayer ce Capitaine de dessus la liste des officiers de sa Marine.
J’ai l’honneur d’être avec une parfaite consideration, Monsieur, Votre tres humble et très obeissant Serviteur.
Je connois ce Capitaine pour une bien mauvaise tête.
(signé) De Sartine
